PER CURIAM.
Petitioner has filed a pleading entitled “Motion and Application to Proceed in For-ma Pauperis for Writ of Habeas Corpus Cum Cause Leacum in Good Faith Alternative Rule Nisi.” The grounds alleged in the pleading should be raised in a rule 3.850 motion for post-conviction relief. While we may treat the petitioner’s pleading as such a motion, see Baughn v. Wainwright, 476 So.2d 792 (Fla. 1st DCA 1985), the pleading fails to conform to the requirements of rule 3.850. The order denying the petition is affirmed without prejudice to file a properly framed motion complying with that rule.
THOMPSON, ZEHMER and BAR-FIELD, JJ., concur.